      Case 4:18-cv-01044-HSG Document 162 Filed 04/30/19 Page 1 of 6



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17

18                              UNITED STATES DISTRICT COURT
19               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
20 TECHSHOP, INC., a California corporation,       CASE NO. 4:18-CV-01044-HSG (JCS)
   DORIS A. KAELIN, in her capacity as
21 Chapter 7 trustee for TECHSHOP, INC.,           DEFENDANTS AND
                                                   COUNTERCLAIMANTS’ UPDATED
22                Plaintiff,                       WITNESS LIST
23         vs.                                     Pre-Trial Conference: April 30, 2019 3:00 p.m.
                                                   Trial: June 3, 2019, 8:30 a.m.
24 DAN RASURE, et al.,                             Judge: Hon. Haywood S. Gilliam, Jr.

25                Defendants.

26
     AND RELATED COUNTERCLAIMS
27

28

                                                                CASE NO. 4:18-CV-01044-HSG
                                   DEFENDANTS AND COUNTERCLAIMANTS’ UPDATED WITNESS LIST
        Case 4:18-cv-01044-HSG Document 162 Filed 04/30/19 Page 2 of 6



 1          Defendants and Counterclaimants (“Defendants”) hereby provides their witness list

 2 pursuant to the Court’s Order, Dkt. 161, to provide an estimate of how much time Defendants

 3 anticipate spending on the direct examination of each witness Defendants plans to call at trial, and

 4 on the cross-examination of each witness on Plaintiff’s trial witness list.

 5          For those witnesses that appear on both parties’ trial witness lists, Defendants do not

 6 presently intend to call witnesses on both parties’ list twice, except as may be needed as the

 7 evidence develops, and provided that Defendants are permitted to go beyond the scope of

 8 Plaintiff’s direct examination when those witnesses are on the stand during Plaintiff’s case-in-

 9 chief.

10          Defendants provide their time estimates below as presently advised. Defendants reserve

11 the right to amend and/or supplement this disclosure as allowed by the Court and law, including in

12 rebuttal to Plaintiff’s case, arguments, or evidence.

13 1.       Witnesses Defendants Will Present at Trial Direct Examination Time Estimate
14   Name                Substance of Testimony                                       Direct
                                                                                      Examination
15                                                                                    Time Estimate
     Dan Rasure          Mr. Rasure will be asked to provide non-cumulative           Approximately 2
16
                         testimony regarding the negotiations to acquire              hours
17                       Plaintiff, the formation of the entity Defendants and the
                         changes to their names, Defendants’ use of the name
18                       “TechShop 2.0” and the time period of same, Plaintiff’s
                         authorization of, acquiescence in and failure to object to
19                       Defendants’ use of the name “TechShop 2.0” while Mr.
                         Rasure was negotiating with Plaintiff, and Defendants’
20                       reliance on the foregoing conduct, the filing of this
                         lawsuit without any prior notice, lack of actual
21                       confusion, the degree of customer care of consumers in
                         the relevant market, Defendants’ lack of intent to
22                       infringe on Plaintiff’s service marks TECHSHOP
                         (hereinafter “Marks”), no likelihood of confusion, lack
23                       of value and bad reputation associated with Plaintiff and
                         the Marks, Defendants’ payment of Plaintiff’s taxes and
24                       other expenses in reliance on Plaintiff’s representations,
                         the fraud Plaintiff perpetrated on Mr. Rasure, lack of
25                       damages suffered by Plaintiff, damages suffered by
                         Defendants, and the formation and activities of
26                       MakerNexus and Humanmade.

27   James Newton        Mr. Newton will be asked to provide non-cumulative           Approximately 1
                         testimony regarding the formation and operation of           hour; 0 minutes in
28                       Plaintiff, the adoption and use of the Marks, Plaintiff’s    Defendants’ case-
                         discontinuance of use of those Marks in the U.S. and

                                                   -2-              CASE NO. 4:18-CV-01044-HSG
                                       DEFENDANTS AND COUNTERCLAIMANTS’ UPDATED WITNESS LIST
      Case 4:18-cv-01044-HSG Document 162 Filed 04/30/19 Page 3 of 6



 1   Name          Substance of Testimony                                         Direct
                                                                                  Examination
 2                                                                                Time Estimate
                   failure to renew U.S. Registrations therefor, efforts to       in-chief if
 3
                   register other marks in the U.S. Patent and Trademark          permitted to go
 4                 Office, the negotiations concerning the potential sale of      beyond the scope
                   Plaintiff to Mr. Rasure, Plaintiff’s authorization of,         of direct during
 5                 acquiescence in and failure to object to Defendants’ use
                   of the name “TechShop 2.0” while Mr. Rasure was                Plaintiff’s case-in-
                   negotiating with Plaintiff, Plaintiff’s authorization of       chief
 6
                   the filing of this lawsuit while Mr. Rasure was
 7                 negotiating with Plaintiff and without any prior notice,
                   lack of actual confusion, the degree of customer care of
 8                 consumers in the relevant market, no likelihood of
                   confusion, lack of value and bad reputation associated
 9                 with Plaintiff and Plaintiff’s Marks, offers to sell and
                   sale of memberships and stock in Plaintiff while
10                 Plaintiff was insolvent; Plaintiff’s representations to Mr.
                   Rasure during the negotiations, Defendants’ payment of
11                 Plaintiff’s taxes and other expenses, the fraud
                   perpetrated on Mr. Rasure, lack of damages suffered by
12                 Plaintiff, and third party uses of the Marks.

13   Dan Woods     Mr. Woods will be asked to provide non-cumulative              Approximately 1
                   testimony regarding the closure of Plaintiff in the U.S.,      hour 30 minutes; 0
14                 negotiations concerning the potential sale of Plaintiff to     minutes in
                   Mr. Rasure, Plaintiff’s authorization of, acquiescence in      Defendants’ case-
15                 and failure to object to Defendants’ use of the name
                   “TechShop 2.0” while Mr. Rasure was negotiating with           in-chief if
                   Plaintiff, Plaintiff’s authorization of the filing of this     permitted to go
16                                                                                beyond the scope
                   lawsuit while Mr. Rasure was negotiating with Plaintiff
17                 and without any prior notice, lack of actual confusion,        of direct during
                   the degree of customer care of consumers in the                Plaintiff’s case-in-
18                 relevant market, no likelihood of confusion, lack of           chief
                   value and bad reputation associated with Plaintiff and
19                 the Marks, Plaintiff’s representations to Mr. Rasure
                   during the negotiations, Defendants’ payment of
20                 Plaintiff’s taxes and other expenses, the fraud Plaintiff
                   perpetrated on Mr. Rasure, lack of damages suffered by
21                 Plaintiff, third party uses of the Marks, offers to sell and
                   sale of memberships and stock in Plaintiff while
22                 Plaintiff was insolvent, the closure of Plaintiff, the
                   closure of TechShop Brooklyn after obtaining $5.3
23                 million in investment from New York City, efforts to
                   save the TechShop Pittsburgh location, and the
24                 Bankruptcy Trustee’s lawsuit against Mr. Woods for,
                   inter alia fraud.
25
     Doug Busch    Mr. Busch will be asked to provide non-cumulative              Approximately 45
26                 testimony regarding the closure of Plaintiff,                  minutes; 0
                   communications with Plaintiff’s stockholders, the              minutes in
27                 negotiations concerning the potential sale of Plaintiff to     Defendants’ case-
                   Mr. Rasure, Plaintiff’s representations to Mr. Rasure
                   during the negotiations, Plaintiff’s authorization of,         in-chief if
28                                                                                permitted to go
                   acquiescence in and failure to object to Defendants’ use
                                             -3-              CASE NO. 4:18-CV-01044-HSG
                                 DEFENDANTS AND COUNTERCLAIMANTS’ UPDATED WITNESS LIST
          Case 4:18-cv-01044-HSG Document 162 Filed 04/30/19 Page 4 of 6



 1    Name              Substance of Testimony                                        Direct
                                                                                      Examination
 2                                                                                    Time Estimate
                        of the name “TechShop 2.0” during the negotiations,           beyond the scope
 3
                        Plaintiff’s authorization of the filing of this lawsuit       of direct during
 4                      while Mr. Rasure was negotiating with Plaintiff and           Plaintiff’s case-in-
                        without any prior notice, the fraud Plaintiff perpetrated     chief
 5                      on Mr. Rasure, lack of actual confusion, the degree of
                        customer care of consumers in the relevant market, no
 6                      likelihood of confusion, lack of value and bad
                        reputation associated with Plaintiff and the Marks, and
 7                      third party uses of the Marks.

 8    Michael           Mr. Hilberman will be asked to provide non-               Approximately 45
      Hilberman         cumulative testimony regarding offers to sell and sale of minutes
 9                      memberships and stock in Plaintiff while Plaintiff was
                        insolvent, the closure of Plaintiff, the closure of
10                      TechShop Brooklyn after obtaining $5.3 million in
                        investment from New York City, efforts to save the
11                      TechShop Pittsburgh location, negotiations between
                        Plaintiff and Mr. Rasure, Defendants’ payment of
12                      Plaintiff’s and other expense, Plaintiff’s authorization
                        of, acquiescence in and failure to object to Defendants’
13                      use of the name “Techshop 2.0” during the negotiations,
                        wind-down efforts for Plaintiff, and the Bankruptcy
14                      Trustee’s lawsuit against Mr. Hilberman for, inter alia,
                        fraud.
15
      Jeremiah          Mr. Johnson will be asked to provide non-cumulative           Approximately 1
16                      testimony regarding the entity Defendants’ financial          hour
      Johnson           records.
17
      Paul Chambers     Mr. Chambers will be asked to provide non-cumulative          Approximately 45
18                      testimony regarding the formation of, and activity on         minutes
                        the TechShop 2.0 Facebook Group and website, the
19                      operations of Plaintiff, and the reputation of Plaintiff
                        and the Marks in the U.S. maker space community.
20
      Mark Bünger       Mr. Bünger will be asked to provide expert testimony          Approximately 2
21                      regarding the subject matter disclosed in his expert          hours
                        reports disclosed in this case.
22

23
     2.      Witnesses Defendants May Present at Trial if the Need Arises Direct Examination
24           Time Estimate

25    Name              Substance of Testimony                                        Direct
                                                                                      Examination
26                                                                                    Time Estimate
      Jerry Gable       Mr. Gable will be asked to provide non-cumulative             Approximately 45
27                      testimony regarding Plaintiff’s communications with           minutes
                        investors, investments in Plaintiff, the operations of
28                      Plaintiff, the reputation of Plaintiff and the Marks in the

                                                  -4-              CASE NO. 4:18-CV-01044-HSG
                                      DEFENDANTS AND COUNTERCLAIMANTS’ UPDATED WITNESS LIST
          Case 4:18-cv-01044-HSG Document 162 Filed 04/30/19 Page 5 of 6



 1    Name              Substance of Testimony                           Direct
                                                                         Examination
 2                                                                       Time Estimate
 3                      U.S. maker space community, and communications
                        regarding TechShop 2.0.
 4

 5
     3.      Cross Examination Time Estimate
 6
      Name                  Cross Examination Time Estimate
 7
      Doris A. Kaelin       Approximately 45 minutes
 8
      James Newton          Approximately 1 hour
 9
      Dan Woods             Approximately 1 hour 30 minutes
10
      Doug Busch            Approximately 45 minutes
11
      Ryan Spurlock         Approximately 1 hour
12
      Eric Matolo           Approximately 1 hour 30 minutes
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                -5-              CASE NO. 4:18-CV-01044-HSG
                                    DEFENDANTS AND COUNTERCLAIMANTS’ UPDATED WITNESS LIST
      Case 4:18-cv-01044-HSG Document 162 Filed 04/30/19 Page 6 of 6



 1 DATED: April 30, 2019

 2                                     By       /s/ Andrea Pallios Roberts
 3                                       Ann McFarland Draper (Bar No. 065669)
                                         courts@draperlaw.net
 4                                       Draper Law Offices
                                         75 Broadway, Suite 202
 5                                       San Francisco, California 94111
                                         Telephone: (415) 989-5620
 6
                                         QUINN EMANUEL URQUHART &
 7                                       SULLIVAN, LLP
                                         Kevin P.B. Johnson (Bar No. 177129)
 8                                       kevinjohnson@quinnemanuel.com
                                         Andrea Pallios Roberts (Bar No. 228128)
 9                                       andreaproberts@quinnemanuel.com
                                         555 Twin Dolphin Drive, 5th Floor
10                                       Redwood Shores, California 94065-2139
                                         Telephone:    (650) 801-5000
11                                       Facsimile:    (650) 801-5100

12                                       Ed DeFranco (Bar No. 165596)
                                         eddefranco@quinnemanuel.com
13                                       51 Madison Avenue, 22nd Floor
                                         New York, NY 10010
14                                       Telephone:   (212) 849-7000
                                         Facsimile:   (212) 849-7100
15
                                         John E. Nathan (Pro Hac Vice)
16                                       jnathan155@yahoo.com
                                         John E. Nathan LLC
17                                       1175 Park Avenue
                                         New York, NY 10128
18                                       Telephone:    (917) 960-1667
19                                       Attorneys for Defendants and Counterclaimants
20

21

22

23

24

25

26

27

28

                                          -6-              CASE NO. 4:18-CV-01044-HSG
                              DEFENDANTS AND COUNTERCLAIMANTS’ UPDATED WITNESS LIST
